Name: 87/12/EEC: Commission Decision of 10 December 1986 approving a second addendum to the programme relating to the storage of cereals in Belgium pursuant to Council Regulation (EEC) No 355/77 (Only the Dutch and French texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  plant product;  distributive trades
 Date Published: 1987-01-08

 Avis juridique important|31987D001287/12/EEC: Commission Decision of 10 December 1986 approving a second addendum to the programme relating to the storage of cereals in Belgium pursuant to Council Regulation (EEC) No 355/77 (Only the Dutch and French texts are authentic) Official Journal L 006 , 08/01/1987 P. 0037 - 0037*****COMMISSION DECISION of 10 December 1986 approving a second addendum to the programme relating to the storage of cereals in Belgium pursuant to Council Regulation (EEC) No 355/77 (Only the French and Dutch texts are authentic) (87/12/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 2224/86 (2), and in particular Article 5 thereof, Whereas on 17 March 1986 the Belgian Government forwarded a second addendum to the programme approved by Commission Decision 81/1026/EEC (3), as amended by Decision 84/286/EEC (4), relating to the storage of cereals in Belgium; Whereas the second addendum to the programme relates to the rationalization and increase of reception, treatment and storage capacity for cereals, including related equipment, to enable homogeneous lots of quality cereals to be properly conserved so as to add value to the products concerned and improve the competitive position of the sector; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas, in accordance with the principles of sound financial management, encouragement should not be given to investments that are used for intervention purpose; Whereas the second addendum to the programme contains sufficient information, as required in Article 3 of Regulation (EEC) No 355/77, to show that the objectives of Article 1 of the Regulation can be achieved in respect of the cereals storage sector in Belgium; whereas the estimated time required for execution of the second addendum does not exceed the limits laid down in Article 3 (1) (g) of the Regulation; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The second addendum to the programme relating to the storage of cereals forwarded by the Belgian Government pursuant to Regulation (EEC) No 355/77 on 17 March 1986 is hereby approved, with the exception of the part relating to facilities that are used for intervention purposes. Article 2 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 10 December 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 194, 17. 7. 1986, p. 4. (3) OJ No L 367, 23. 12. 1981, p. 44. (4) OJ No L 139, 25. 5. 1984, p. 42.